Citation Nr: 0806442	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to eligibility for enrollment in the VA 
healthcare system. 


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has filed a claim seeking enrollment into the VA 
healthcare system.  His claim was denied on the basis that 
the veteran is not service-connected for any disability, and 
he does not meet any other special eligibility criteria that 
may qualify him for improved priority group enrollment.  
Furthermore, his financial information places him in Priority 
Group 8g.  As the veteran did not file his claim until March 
2006, he is not eligible for enrollment as enrollment of 
Priority Group 8g has been suspended for veterans who apply 
on or after January 17, 2003.  See 38 C.F.R. § 17.36(c)(2) 
(2007).

However, a review of the veteran's claims file, which is 
before the Board, shows that the veteran was granted service 
connection in a March 1948 rating decision for otitis media, 
non suppurative, chronic, right furunculosis, right external 
auditory canal.  This disability was rated as zero percent 
disabling effective December 24, 1947.  The claims file does 
not show that the service connection for this disability was 
ever terminated or that the rating for the condition was ever 
increased.  Thus, pursuant to the claims file, it appears 
that the veteran meets the eligibility criteria set forth in 
38 C.F.R. § 17.36(b)(6) (2007) as he has a zero percent 
service-connected disability.

The Board notes that the VA Medical Center is using the 
veteran's social security number as his identifier.  His 
claims file, however, has a C number as the identifier.  This 
could account for why the VA Medical Center did not know that 
the veteran has a service-connected disability.

Despite the above, the Board finds that remand of the 
veteran's claim is necessary as the veteran has asserted that 
he now has hearing loss that he attributes to the events that 
occurred in service, including having otitis media.  Indeed, 
in a May 2006 statement, the veteran specifically asserted 
that the condition should be "service-connected."  The 
Board finds this to be a claim for service connection for 
hearing loss on either a direct basis or as secondary to the 
already service-connected otitis media of the right ear.  

Because the RO has not yet evaluated this claim for service 
connection for hearing loss, it would be premature for the 
Board to consider his eligibility for enrollment in the VA 
healthcare system.  The issues of entitlement to enrollment 
and service connection for hearing loss are inextricably 
intertwined since the veteran's priority group placement is 
contingent on the outcome of the service connection claim.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  On remand, the RO should adjudicate the veteran's 
claim for service connection.  Thereafter, the claim for 
eligibility for enrollment in the VA healthcare system  
should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the veteran's 
claim for service connection for hearing 
loss as either directly related to service 
or as secondary to his service-connected 
otitis media.  

2.  Once the above adjudication has been 
accomplished,  readjudicate the veteran's 
claim for eligibility for enrollment in the 
VA healthcare system, specifically to 
include the fact that the veteran has a 
service-connected disability that is 
currently evaluated as zero percent 
disabling.  If such action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative, if any.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

